DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a second synchronous wave-detection circuit that performs synchronous wave- detection on a signal that is based on an output signal from the adder circuit and outputs a signal according to a sum of the first vibration leakage component and the second vibration leakage component” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-9 are allowable based upon their dependency thereof claim 1.
With regards to the Method claim 10
The prior art does not disclose or suggest the Method claimed “a second synchronous wave-detection circuit that performing synchronous wave- detection on a signal that is based on an output signal from the adder circuit and outputs a signal according to a sum of the first vibration leakage component and the second vibration leakage component” in combination with the remaining claimed elements as set forth in claim 10.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanai et al. PG. Pub. No.: US 2010/0071466 A1 discloses a synchronous detection circuit includes: an offset compensation circuit which generates an offset compensation voltage to compensate an offset voltage superposed on a direct current voltage signal; and a temperature compensation circuit which generates a temperature compensation voltage to compensate variation of a direct current reference voltage that depends on a temperature in a signal path of a sensing circuit. In the circuit, the synchronous detection circuit synchronously detects an alternating current signal, the offset compensation voltage and the temperature compensation voltage are respectively superposed on the alternating current signal which is input into the synchronous detection circuit, and the synchronous detection circuit synchronously detects the alternating current signal on which the offset compensation voltage and the temperature compensation voltage have been superposed, however is silent on a second synchronous wave-detection circuit that performs synchronous wave- detection on a signal that is based on an output signal from the adder circuit and outputs a signal according to a sum of the first vibration leakage component and the second vibration leakage component or the method of a second synchronous wave-detection circuit that performing synchronous wave- detection on a signal that is based on an output signal from the adder circuit and outputs a signal according to a sum of the first vibration leakage component and the second vibration leakage component.
Murashima PG. Pub. No.: US 2007/0261488 A1 discloses a detection device includes a driver circuit and a detection circuit. The detection circuit includes an amplifier circuit which amplifies an output signal from a vibrator, a sensitivity adjustment circuit which performs sensitivity adjustment by variably controlling a gain, and a synchronous detection circuit which performs synchronous detection based on a reference signal. The sensitivity adjustment circuit is provided in the preceding stage of the synchronous detection circuit. The sensitivity adjustment circuit operates as a programmable-gain amplifier and a high-pass filter, however is silent on a second synchronous wave-detection circuit that performs synchronous wave- detection on a signal that is based on an output signal from the adder circuit and outputs a signal according to a sum of the first vibration leakage component and the second vibration leakage component or the method of a second synchronous wave-detection circuit that performing synchronous wave- detection on a signal that is based on an output signal from the adder circuit and outputs a signal according to a sum of the first vibration leakage component and the second vibration leakage component.

Takada PG. Pub. No.: US 2019/0094284 A1 discloses a physical quantity measurement device includes a sensor element having a coupling capacitance formed between a drive electrode and a detection electrode, and a circuit device having a drive circuit adapted to supply a drive signal to the drive electrode, a detection circuit adapted to detect physical quantity information corresponding to a physical quantity based on a detection signal from the detection electrode, and a fault diagnosis circuit, and the fault diagnosis circuit has an electrostatic leakage component extraction circuit adapted to extract an electrostatic leakage component due to the coupling capacitance from one of the detection signal and an amplified signal of the detection signal, and performs a fault diagnosis based on the electrostatic leakage component extracted, however is silent on a second synchronous wave-detection circuit that performs synchronous wave- detection on a signal that is based on an output signal from the adder circuit and outputs a signal according to a sum of the first vibration leakage component and the second vibration leakage component or the method of a second synchronous wave-detection circuit that performing synchronous wave- detection on a signal that is based on an output signal from the adder circuit and outputs a signal according to a sum of the first vibration leakage component and the second vibration leakage component.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.